Citation Nr: 18100309
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-07 135
DATE:	April 6, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for bilateral hearing loss is granted.
Entitlement to service connection for tinnitus is granted.
FINDINGS OF FACT
1. Resolving reasonable double in the Veterans favor, his bilateral hearing loss is at least as likely as not related to service. 
2. The Veterans tinnitus is at least as likely as not related to service. 
CONCLUSIONS OF LAW
1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).
2. The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from April 1957 to April 1961.
These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.
 
Service Connection
In general, establishing service connection requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veterans service as shown by such Veterans service record, the official history of each organization in which such Veteran served, such Veterans medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.
Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
1. Entitlement to service connection for bilateral hearing loss
The Veteran asserts that his bilateral hearing loss is due to service.  Specifically, the Veteran states that as a jet engine mechanic he was exposed to loud noises.  The Veterans military occupational specialty (MOS) was jet engine mechanic.  Thus, the Board concedes noise exposure.  The Board also concludes that the Veteran has a current diagnosis of bilateral hearing loss that is related service.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 (2016) need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304 (2016); Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the Veterans in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service and the requirements of 38 U.S.C. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.
Turning to the issue of nexus, the November 2011 VA examiner opinioned that the Veterans bilateral hearing loss and tinnitus was not at least as likely as not related to service, finding that upon entrance and separation from service, the Veterans hearing tests in both ears were within normal limits.  There was no report of tinnitus in the service medical records.  The Veteran reported occupational and recreational noise exposure.  The examiner stated that although the Veteran reported a history of hazardous military noise, the audiological evaluation revealed a gradually sloping normal mild to moderately-severe hearing loss in both ears per VA standards, 50 years after service.  Therefore, the examiner concluded that the Veterans hearing loss and tinnitus was more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.
In contrast, a December 2011 private audiologist found that the Veterans hearing loss and tinnitus more likely than not resulted from exposure to hazardous noise while in service.  The Veteran stated that he was exposed to loud aircraft engine noise with consistent use of hearing protection; however, he felt this hearing protection was inadequate for noise attenuation.  A June 2017 private audiologist also opined that the Veterans bilateral hearing loss and tinnitus was at least as likely as not due to his noise exposure in service.  The rationale was that the Veteran spent years exposed to high decibel levels produced by jet engines as a jet engine mechanic.  The severity of his hearing loss coupled with a history of noise exposure only occurring as a jet mechanic in service provided further reasoning for the private audiologists opinion.
At the January 2018 Board hearing, the Veteran testified that he did not have any occupational or recreational noise exposure following service.  He stated that he began to experience hearing loss and tinnitus almost immediately following service.
The law is clear.  Pursuant to the benefit-of-the-doubt rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b) (West 2014).  Here, upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veterans bilateral hearing loss is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veterans favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ([T]he benefit of the doubt standard is similar to the rule deeply embedded in sandlot baseball folklore that the tie goes to the runner . . . . [I]f . . .  the play is close, i.e., there is an approximate balance of positive and negative evidence, the veteran prevails by operation of [statute].).

 
2. Entitlement to service connection for tinnitus
The Veteran further contends that service connection is warranted for tinnitus. 
First, the Board finds competent evidence that the Veteran currently suffers from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veterans reports of chronic and ongoing tinnitus are well-documented throughout the record.  
Further, the Board finds competent evidence of in-service noise exposure, for those reasons set forth above.  The Veteran indicated at his January 2018 Board hearing that the ringing in his ears has persisted since service.  
Finally, the Board notes that the November 2011 VA examiner opined that the Veterans tinnitus was at least as likely as not a symptom associated with the hearing loss.  The December 2011 and June 2017 private audiologists found that the Veterans tinnitus was associated with noise exposure in service.  
Thus, as the Board has granted bilateral hearing loss, the Veterans tinnitus is at least secondary to his bilateral hearing loss.  Moreover, the December 2011 and June 2017 private audiologists have opined that the Veterans tinnitus directly related to noise exposure.   
Hence, the Board finds that the evidence is at least in equipoise as to whether the Veterans current tinnitus is related to his noise exposure during his active duty service.  See Gilbert, supra.  Service connection for tinnitus is, therefore, granted.


 
 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Saudiee Brown, Associate Counsel 

